
	
		II
		110th CONGRESS
		2d Session
		S. 3154
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Communications Commission to
		  prescribe a standard to preclude commercials from being broadcast at louder
		  volumes than the program material they accompany.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Advertisement Loudness
			 Mitigation Act.
		2.Rulemaking on
			 loud commercials required
			(a)Regulation
			 requiredWithin one year after the date of enactment of this Act,
			 the Federal Communications Commission shall prescribe pursuant to the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) a regulation that provides,
			 in connection with any video programming that is broadcast or that is
			 distributed by any multichannel video programming distributor, that—
				(1)advertisements
			 accompanying such video programming shall not be excessively noisy or
			 strident;
				(2)such
			 advertisements shall not be presented at modulation levels substantially higher
			 than the program material that such advertisements accompany; and
				(3)the average
			 maximum loudness of such advertisements shall not be substantially higher than
			 the average maximum loudness of the program material that such advertisements
			 accompany.
				(b)DefinitionsFor
			 purposes of this section, the terms video programming and
			 multichannel video programming distributor have the meanings given
			 such terms in section 602 of Communications Act of 1934 (47 U.S.C. 522).
			
